Citation Nr: 0108752	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of a left knee injury with traumatic arthritis, currently 
evaluated with two ratings of 10 percent.

2.  Entitlement to an increased initial rating for a right 
first metatarsal bunion, status post proximal osteotomy and 
fusion of the first metatarsal phalangeal joint, evaluated as 
noncompensable disabling prior to November 22, 1996, and as 
10 percent disabling subsequent to November 22, 1996.

3.  Entitlement to an increased (compensable) initial rating 
for a left first metatarsal bunion, status post Austin 
bunionectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to May 
1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established entitlement to service 
connection for residuals of a left knee injury and assigned a 
10 percent disability rating and which established 
entitlement to service connection for a right first 
metatarsal bunion and a left first metatarsal bunion and 
assigned those disabilities noncompensable disability 
ratings.

A May 1999 rating decision granted a temporary total rating 
for convalescence for the veteran's right first metatarsal 
bunion from April 22, 1997, to July 1, 1997.  That rating 
decision also granted a temporary total rating for 
convalescence for the veteran's left first metatarsal bunion 
from February 25, 1999, to April 1, 1999.

An October 1999 rating decision granted entitlement to an 
additional 10 percent rating for the veteran's left knee 
disability based upon the presence of traumatic arthritis.  
That rating decision also granted an increased rating of 10 
percent for the veteran's right first metatarsal bunion, 
effective November 22, 1996.

However, those grants during the pendency of the veteran's 
appeal do not constitute full grants of the benefits sought 
on appeal.  Therefore, the veteran's claims for increase 
remain before the Board.  The Board will consider whether an 
increase is warranted in the two 10 percent initial ratings 
assigned to the veteran's left knee disability.  The Board 
will also consider whether a compensable rating was warranted 
for the veteran's right first metatarsal bunion from June 1, 
1994, to November 22, 1996, and whether a rating greater than 
10 percent is warranted for the veteran's right first 
metatarsal bunion from November 22, 1996 (with the exception 
of the period from April 22, 1997, to July 1, 1997, the 
period for which the veteran was assigned a temporary total 
rating based on the need for convalescence).  Finally, the 
Board will consider whether a compensable initial rating is 
warranted for the veteran's left first metatarsal bunion 
(with the exception of the period from February 25, 1999, to 
April 1, 1999, the period for which the veteran was assigned 
a temporary total rating based on the need for 
convalescence).


FINDINGS OF FACT

1.  The evidence shows that the veteran's range of left knee 
motion is not limited to less than 90 degrees of flexion or 
more than 0 degrees of extension, although there is X-ray 
evidence of arthritis with a noncompensable level of 
limitation of motion.

2.  The veteran's residuals of a left knee injury more nearly 
approximate a moderate level of recurrent lateral 
instability.

3.  Prior to November 22, 1996, the veteran's right first 
metatarsal bunion had not been operated on, was not the 
equivalent of amputation of the great toe, and was not 
productive of a moderate disability of the right foot.

4.  Subsequent to November 22, 1996, with the exception of 
the period from April 22, 1997, to July 1, 1997, the 
veteran's right first metatarsal bunion resulted in 
degenerative joint disease with a noncompensable level of 
limitation of motion, but did not result in a moderately 
severe disability of the right foot.

5.  Prior to December 21, 1998, the veteran's left first 
metatarsal bunion had not been operated on, was not the 
equivalent of amputation of the great toe, and was not 
productive of a moderate disability of the left foot.

6.  Subsequent to December 21, 1998, with the exception of 
the period from February 25, 1999, to April 1, 1999, the 
veteran's left first metatarsal bunion resulted in 
degenerative joint disease with a noncompensable level of 
limitation of motion, but did not result in a moderately 
severe disability of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 20 
percent, but not greater, for residuals of a left knee injury 
with lateral instability, pursuant to Diagnostic Code 5257, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Plate II, Diagnostic Codes 5256-5261 (2000).

2.  The criteria for entitlement to an increased initial 
rating, greater than 10 percent, for residuals of a left knee 
injury with traumatic arthritis, pursuant to Diagnostic Code 
5010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71, 4.71a, Plate II, Diagnostic Codes 5256-
5261 (2000).

3.  The criteria for entitlement to a compensable rating for 
a right first metatarsal bunion were not met prior to 
November 22, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2000).

4.  The criteria for entitlement to a rating greater than 10 
percent for a right first metatarsal bunion are not met as of 
November 22, 1996, with the exception of the period from 
April 22, 1997, to July 1, 1997, for which the veteran has 
established entitlement to a temporary total rating based 
upon the need for convalescence.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5280, 
5284 (2000).

5.  The criteria for entitlement to a compensable rating for 
a left first metatarsal bunion were not met prior to December 
21, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2000).

6.  The criteria for entitlement to a 10 percent rating for a 
left first metatarsal bunion as of December 21, 1998, with 
the exception of the period from February 25, 1999, to April 
1, 1999, for which the veteran has established entitlement to 
a temporary total rating based upon the need for 
convalescence, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5280, 5284 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an increased initial rating for residuals 
of a left knee injury with traumatic arthritis.

The veteran contends that his left knee disability is more 
severe than evaluated, warranting increased initial ratings.  
After a review of the record, the Board finds that the 
veteran's contentions regarding the level of limitation of 
motion are not supported by the evidence, and his claim for 
an increased rating based on traumatic arthritis is denied.  
However, the Board finds that the veteran's left knee 
demonstrates a moderate level of recurrent lateral 
instability, warranting an increased rating of 20 percent 
based upon lateral instability.

The veteran established service connection for the residuals 
of a left knee injury by means of a December 1994 rating 
decision, which assigned a 10 percent disability rating.  
That decision is the subject of this appeal.  The veteran 
established entitlement to an additional 10 percent rating 
based on traumatic arthritis of the knee by means of an 
October 1999 rating decision.  However, that additional 
rating does not constitute a grant of full benefits sought on 
appeal.  Therefore, the issue of entitlement to greater 
initial ratings remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  The veteran's residuals of a left knee injury 
are evaluated pursuant to the criteria found in Diagnostic 
Code 5257 of the Schedule.  38 C.F.R. § 4.71a (2000).  Under 
those criteria, a rating of 10 percent is warranted where the 
evidence shows  slight recurrent subluxation or lateral 
instability.  A rating of 20 percent is warranted where the 
evidence shows moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent is warranted where the 
evidence shows severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2000).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under Diagnostic 
Code 5003 (or 5010) and for the instability under Diagnostic 
Code 5257.  VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997); 62 
Fed. Reg. 63604 (1997).

Traumatic arthritis is evaluated pursuant to the criteria 
found in Diagnostic Code 5010 of the Schedule, which directs 
the examiner to evaluate traumatic arthritis pursuant to the 
criteria for degenerative arthritis found in Diagnostic Code 
5003.  38 C.F.R. § 4.71a (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is warranted with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, and a 20 percent rating is warranted with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1) (2000).  The knee is a major 
joint.  38 C.F.R. § 4.45(f) (2000).

Limitation of knee motion is evaluated pursuant to the 
criteria found in Diagnostic Codes 5260 and 5261 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  A rating of 20 percent is warranted 
where the evidence shows limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  38 C.F.R. § 4.71a 
(2000).  The normal range of knee motion is from 140 degrees 
of flexion to 0 degrees of extension.  38 C.F.R. § 4.17, 
Plate II (2000).

A July 1995 VA medical report shows that the veteran had left 
knee pain recurring since 1977.  The veteran complained that 
the left knee wobbled and felt unstable.  There was no 
swelling.  There was slight weakness of the left leg muscle.  
Range of motion was moderately limited.  The examiner 
prescribed Motrin.

A December 1995 VA medical report shows that the veteran 
complained of chronic recurrent left knee pain, swelling, and 
instability.  The examiner assessed chronic arthralgia and 
prescribed Ibuprofen and a hinged knee brace.

An April 1996 VA examination shows that the veteran was 
taking Motrin for knee pain.  The veteran complained of pain 
in his left knee since 1976, when he sustained a blunt injury 
while playing basketball.  The veteran did not have any 
surgeries performed on his left knee and was treated with 
physical therapy.  The veteran complained of pain on and off 
in his left knee and "stiffness" in his left knee joint.  
The veteran stated that in the morning he could not bend his 
knee, and he needed to apply warm water on it or dry heat on 
it to be able to flex his knee.  Physical examination found 
the veteran was healthy appearing and walked into the 
examination room without difficulty.  He dressed and 
undressed with a mild degree of unease because of difficulty 
weight bearing in his left knee.  Examination of the left 
knee showed no evidence of deformity, swelling, or effusion.  
There was no evidence of instability of the left knee.  Range 
of motion of the left knee was possible from extension of 0 
degrees to active flexion of 90 degrees.  However, on passive 
flexion, the veteran was able to achieve 140 degrees of 
flexion.  X-ray of the left knee showed a five by fifteen 
millimeter exostosis on the medial aspect of the left tibial 
diaphysis.  No evidence of joint effusion was identified.  
The examiner diagnosed clinical degenerative joint disease of 
the left knee.  An additional X-ray of the knees shows that 
the left knee demonstrated a benign exostosis along the 
medial aspect of the proximal tibia.  There was a minimal 
amount of degenerative joint disease of the medial 
compartment of the left knee joint as well as the 
patellofemoral joint on the left.  Otherwise, the bony 
structures appeared normal.  No lytic or blastic lesions were 
visualized.

A May 1996 VA medical report shows that the veteran 
complained of left knee degenerative joint disease and 
recurrent locking.  He took Ibuprofen on rare occasions for 
severe pain.  The examiner diagnosed polyarthralgia.

An October 1996 VA medical report shows that the veteran 
complained of progressive pain since 1977, which especially 
hurt when climbing stairs.  Range of left knee motion was 
from 0 degrees to 120 degrees, while the right knee was from 
0 degrees to 100 degrees.  The veteran was in a hinged knee 
brace.  He had 4-/5 strength of the left quads and 
hamstrings.  He was instructed in a home exercise program, 
which he tolerated well without difficulty.

A November 1996 VA medical report shows that the veteran 
complained of left knee pain of twenty years duration.  The 
veteran complained of pain, medial more than lateral; 
frequent swelling; definite occasional locking; and 
occasional giving way.  There was no night pain and he did 
not awaken.  The left knee range of motion was from 0 degrees 
to 130 degrees with 1+ effusion.  There was no pain or 
patellar grind.  McMurray's sign was positive with palpable 
pop.  X-rays showed mild degenerative joint disease of the 
left knee.  MRI showed no definite muscular tear.  The 
anterior cruciate ligament was torn.  The examiner provided 
an impression of a left anterior cruciate ligament deficit.  
The examiner prescribed a left knee brace.

A November 1996 VA medical report shows that the veteran was 
followed for knee strengthening exercises.  He was able to 
demonstrate good strengthening.  He was able to use more 
weight and was encouraged to do so.  Hamstring strengthening 
was added.  The veteran was still wearing a left hinged knee 
cage and said his right leg went out the previous week, so he 
was wearing the same on his right knee.

A December 1996 VA MRI report of the left knee shows a large 
knee effusion present.  Within the effusion, synovial plicae 
could be seen.  The course of the anterior cruciate ligament 
was abnormal.  Instead of paralleling the intercondylar roof, 
it was almost horizontally parallel to the tibial plateau.  
There was also anterior translation of the tibia.  This was 
consistent with complete tear of the anterior cruciate 
ligament.  The posterior collateral ligament was intact.  No 
definite tears of the medial meniscus were identified.  Both 
the anterior and the posterior horns of the lateral meniscus 
were small and there was abnormal signal at the apex of both 
anterior and posterior horns, consistent with degenerative 
changes-fibrillation of the meniscal apex.  There was also a 
small oblique tear extending to the articular surface in the 
posterior horn of the lateral meniscus.  There were 
accelerated degenerative changes of the knee joint, 
specifically with marginal osteophytes seen projected off the 
distal femoral condyles and proximal tibial plateau.  The 
medial collateral ligament and lateral collateral ligament 
complexes were intact.  The examiner provided impressions of 
large knee effusion with synovial plicae; complete tear of 
the anterior cruciate ligament; and abnormal signal in both 
the anterior and posterior horns of the lateral meniscus, 
suggesting degenerative changes-fibrillation around the apex 
of the meniscus with a probable tear in the posterior horn as 
well.

At his June 1997 hearing before the undersigned, the veteran 
stated that his left knee made him nervous going up and down 
stairs.  He was shaky on it and it had a tendency of locking.  
Sometimes, when he got up in the morning or if he was up for 
a long period of time it might lock and he needed assistance 
to push it forward so he could be mobile again.  He wore a 
brace when he had to do a lot of lifting, bending, or 
standing up doing his job.  He stated there was a constant 
puffiness of fluid on the knee.  The veteran took Motrin for 
pain in the knee.  Around cold weather, he felt pain in the 
knee.  He stopped work at a previous job because weather gave 
him aches.  His new job was around an oven which helped.  It 
did ache after walking for a period of time, but this was 
relieved by Motrin.  He worked in fabrication of rug 
underlays at an oven, standing most of the time he was at 
work.  He stood for ten hours per day.  He always soaked 
after work and rubbed himself down as a routine.  He had pain 
every day.  When he awoke in the morning, if he had been in a 
positions that the leg was locked, it might lock up and need 
assistance to unlock.  It also locked when he stood in one 
place too long.  He had to move around.  He wore his brace 
all the time while working, but not when he wasn't going to 
be putting a lot of pressure on the knee and sitting down.  
He couldn't squat much more than the seated position.  He 
complained of lateral instability in the knee.  He would feel 
a pop and the knee would swell and feel hot.  He relaxed, 
elevated the knee, and soaked it for relief.  He could bend 
the knee in a normal fashion, but could feel the popping.  He 
couldn't climb stairs or ladders because of the instability.

A May 1999 VA examination shows that the veteran complained 
of a left knee injury in 1975 which had been progressively 
becoming worse.  He complained of pain, weakness, stiffness, 
swelling, inflammation, locking, lack of endurance, and 
fatigue in the left knee.  His symptoms occurred constantly 
and were described as being horrible in nature.  The symptoms 
were aggravated by playing basketball, softball, and jogging.  
The symptoms could be alleviated by rest and taking Motrin.  
The veteran stated that he was unable to perform daily 
activities normally and unable to participate in leisure 
games such as sports.  He had no constitutional signs of a 
joint condition.  He was taking Motrin for knee pain.  The 
veteran complained of muscle weakness and problems sleeping 
because of pain in the left knee.  The veteran could brush 
his teeth, dress himself, shower, cook, vacuum, walk, drive a 
car, shop, take out the trash, push a lawn mower, and climb 
stairs.  He could not garden because he was unable to bend 
his knees.  The veteran had not been employed since November 
1995.

Physical examination found a well-developed, well-nourished 
veteran.  He used a brace on the left knee for support.  He 
had a limp towards the left side.  Leg length was 96 
centimeters on both sides.  He had no signs of abnormal 
weight bearing.  He had limitation of walking and standing 
because of pain in the feet and pain in the left knee.  
Examination of the left knee showed mild swelling and 
tenderness on the lateral aspect of the left knee.  Flexion 
was possible to 130 degrees, although pain began at 100 
degrees, with pain on movement against resistance.  Extension 
was possible to 0 degrees.  The veteran was unable to squat 
because of pain in the left knee.  Drawer and McMurray's 
tests were normal on the left side.  There were no 
constitutional signs of arthritis.

X-rays of the left knee showed degenerative changes of the 
knee with bony exostosis of the tibia.  The examiner 
diagnosed a left knee injury with residual osteoarthritis 
leading to limitation of range of motion and pain through the 
range of motion.  In addition, the examiner added that the 
veteran had subjective weakness, stiffness, locking, lack of 
endurance, and fatigue in the left knee.

The Board finds that the criteria for entitlement to an 
increased rating based on lateral instability are met.  The 
Board has evaluated the evidence and finds that the veteran's 
left knee injury residuals more nearly approximate the 
criteria of a moderate recurrent lateral instability.  The 
evidence shows that the veteran is limited in climbing stairs 
and ladders, and in participating in sports, due to lateral 
instability of the left knee.  The veteran also wears a 
hinged brace while working to support the left knee.  This 
evidence, combined with the evidence of episodes of locking 
of the knee, shows a moderate injury of the knee.  However, 
the Board finds that the veteran's left knee injury residuals 
are not of the severity which would constitute a severe 
injury of the knee.  The veteran is able to perform work 
functions using the knee, although he has limitation.  
Therefore, the Board finds that an increased rating of 20 
percent is warranted pursuant to Diagnostic Code 5257 for the 
veteran's injury residuals of the left knee.

The Board finds that the veteran does not meet the criteria 
for a rating greater than 10 percent for arthritis of the 
left knee.  The veteran's limitation of motion, while less 
than a normal range of flexion, is not of the severity of a 
compensable level of limitation of motion.  One examination 
shows limitation to 90 degrees.  Another examination shows 
motion to 130 degrees of flexion, with pain beginning at 100 
degrees.  The evidence does not show any limitation of 
extension.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account and so warrants a 10 percent rating.  38 C.F.R. 
§§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
ratings greater than 10 percent for the veteran's residuals 
of a left knee injury and traumatic arthritis of the left 
knee.  The Board specifically notes that any excess motion is 
compensated by the veteran's rating pursuant to Diagnostic 
Code 5257 which contemplates lateral instability.  That 
rating is being raised by means of this decision, with 
specific consideration of the veteran's incoordination and 
fatigability.  Any limitation of motion is compensated  by 
the veteran's rating pursuant to Diagnostic Code 5010 which 
contemplates limitation of motion.  The Board has considered 
the additional loss of function caused by pain on motion, and 
finds that the veteran's limitation of range of motion still 
warrants only a 10 percent rating pursuant to Diagnostic Code 
5010 as the evidence shows that his painful motion beings at 
100 degrees of flexion, and the evidence does not show 
flexion limited to less than 90 degrees.  While the evidence 
also shows incoordination, weakened motion, and some guarding 
or incoordination, the Board finds that the evidence does not 
show a sufficient level of impairment to warrant a ratings 
greater than 10 percent for arthritis and 20 percent for 
lateral instability.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 20 percent, but not 
greater, for residuals of a left knee injury with lateral 
instability are met, and to that extent only the veteran's 
claim is granted.  The Board also finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for residuals of a left knee injury with traumatic arthritis 
are not met and the veteran's claim for an increase of that 
rating is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71, 4.71a, Plate II, Diagnostic Codes 5256-
5261 (2000).


II.  Entitlement to an increased initial rating for a right 
first metatarsal bunion and a left first metatarsal bunion.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  The veteran's bilateral first metatarsal bunions 
are evaluated pursuant to the criteria for hallux valgus 
found in Diagnostic Code 5280 of the Schedule.  38 C.F.R. 
§ 4.71a (2000).  Under those criteria, a rating of 10 percent 
is warranted where the evidence shows hallux valgus which has 
been operated with resection of the metatarsal head.  A 
rating of 10 percent is also warranted where the evidence 
shows severe hallux valgus, if equivalent to the amputation 
of the great toe.  38 C.F.R. § 4.71a (2000).

A foot disability may also be rated pursuant to the criteria 
found in Diagnostic Code 5284 for other injuries of the foot.  
Pursuant to those criteria, a rating of 10 percent is 
warranted for a moderate injury of the foot.  A rating of 20 
percent is warranted where the evidence shows a moderately 
severe injury of the foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2000).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

In addition, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(2000).  The toes are considered a group of minor joints.  
38 C.F.R. § 4.45(f) (2000).

An April 1996 VA examination shows that the veteran 
complained of bunions in his feet since he entered service in 
1974.  He stated that he could not wear work shoes because of 
the pain in the bunion area.  The veteran appeared healthy 
and walked into the examination room without difficulty.  
Examination of the feet showed bilateral hallux valgus with 
lateral deviation of the first metacarpal joints in both 
feet.  The arches of both feet appeared to be within normal 
limits.  The veteran was able to stand, squat, and walk on 
his toes and heels without difficulty.  There were no skin 
changes over the hallux valgus areas bilaterally.  Except for 
mild discoloration of the skin, there were no skin changes 
over the bunion areas.  The skin examination of the feet 
appeared within normal limits.  The veteran was able to move 
all of his toes without difficulty.  The examiner diagnosed 
bilateral hallux valgus of both feet.  X-rays obtained at 
that examination demonstrated bilateral lateral subluxation 
of the metatarsophalangeal joint of the first toe, 
significantly worse on the right.  There was significant 
bilateral bunion formation.  No pes planus was visualized.  
The remaining joint spaces were well maintained.  No 
fractures were visualized.  The radiology examiner provided 
an impression of bilateral lateral subluxations of the 
metatarsophalangeal joints of the first great toes, right 
significantly greater than left, with significant bunion 
formation.

A May 1996 VA medical report shows that the veteran 
complained of dislocation of both great toes.  An X-ray 
revealed bilateral first metatarsophalangeal joint 
subluxation and bunions.

An August 1996 VA medical report shows that the veteran had a 
painful, dislocated right metatarsophalangeal joint which was 
not acute.  He stated that the joints had been getting worse 
the previous few months when walking.  The physician noted a 
dislocated right metatarsophalangeal joint, and bilateral 
bunions.  The veteran was referred to podiatry for evaluation 
and consideration of surgical correction.

A November 22, 1996, VA medical report shows that the veteran 
had a long history of bilateral toe pain, right greater than 
left.  He wished to have right foot surgery first.  The right 
great toe was dislocated at the metatarsophalangeal join.  
There was pain with any range of motion.  The left foot was 
not as severe.  X-rays shows a dislocated right great toe 
with marked degenerative joint disease at the 
metatarsophalangeal joint.  The examiner also diagnosed 
bilateral marked hallux valgus and noted a subluxed 
metatarsophalangeal joint on the left foot.

An April 15, 1997, VA medical report of X-rays of the 
veteran's feet found bilateral hallux valgus deformity, which 
was most prominent on the left side and appeared worse than a 
year prior.  A rat bite deformity of the medial aspect of the 
proximal portion of the first phalanx was noted, which may 
have represented erosion.  A similar deformity was noted at 
the medial aspect of the proximal portion of the first 
phalanx of the right toe.  No other bony abnormalities were 
seen.  There were no fractures or dislocations.  The joints 
spaces were otherwise maintained.  The examiner provided an 
impression of severe bilateral hallux valgus deformities with 
erosions of the medial aspects of the proximal phalanxes of 
the great toes.  The findings might be seen in severe hallux 
valgus deformities, but gout should be excluded.

An April 22, 1997, VA medical report shows that the veteran 
had an obvious bunion deformity of the right foot first 
metatarsophalangeal joint with pain on motion of that joint 
and hypertrophy of the joint.  Crepitus was present.  The 
skin was closed.  X-rays showed a widened intermetacarpal 
angle and severe degenerative joint disease of the first 
metatarsophalangeal joint.  The physician proposed a right 
first metatarsal proximal osteotomy and fusion of the first 
metatarsophalangeal joint.  The bunionectomy was performed 
that day and the procedure was described as a right first 
metatarsophalangeal joint fusion with soft tissue release.  
The veteran was instructed in using crutches and not bearing 
weight on his right lower extremity.

At a June 1997 hearing before the undersigned, the veteran 
stated that he had undergone a fusion on the right foot in 
April 1997.  He was in the planning to schedule a fusion for 
the left foot, which had not been as bad.  The left foot did 
not bother him as bad as the right.  It was just a numbing 
pain.  It was numb sometimes and swelled on the side so he 
had to wear tennis shoes or soft shoes, or get bigger shoes 
to keep the pressure off of the sides.  During his work day, 
the veteran had to sit down a lot more.  His feet swelled, 
much more on the right prior to the operation.

A June 27, 1997, VA medical report shows that the veteran's 
incision was well-healed.  There was no motion at the fusion.  
The veteran was felt to be able to return to work.

A September 26, 1997, VA medical report shows that the 
veteran's right first metatarsophalangeal joint fusion was 
clinically stable and solid.  He was seen for insoles and 
cleared to return to work.

A November 16, 1998, VA medical report shows that the veteran 
desired a consultation with podiatry.  He desired surgery on 
the left foot.  He stated that the great toe ached off and 
on, but that it was not really pain.

A December 21, 1998, VA medical report shows that the veteran 
complained of a painful left bunion for one year.  A December 
21, 1998, VA medical report of X-rays of the veteran's feet 
showed evidence of reconstructive surgery affecting the 
metatarsophalangeal joint of the right big toe showing 
arthrodesis with solid union transfixed by dorsal metallic 
plate anchored by orthopedic screws.  Mild vagus deformity of 
the distal toe at the DIP joint persisted.  There was also 
slight valgus deformity of the right foot.  The rest of the 
bones and joints of the foot appeared normal.  There was 
hallux valgus with bunion of the left foot and accompanying 
low grade degenerative joint disease affecting the 
metatarsophalangeal joint of the big toe.  Valgus deformity 
of the left foot was noted.  The rest of the bones and joints 
of the foot appeared normal.  The examiner diagnosed hallux 
valgus with bunion and osteoarthritis affecting the big toe 
of the left foot; evidence of prior bunionectomy with 
arthrodesis of the big toe of the right foot; and bilateral 
pes valgus and slight pes planus.

A February 16, 1999, VA medical report shows that the veteran 
had a painful left bunion deformity which had gotten 
progressively worse.  He reported joint pain especially while 
on his feet.  That pain would come and go and was usually 
aching in nature.  It decreased with soaking, Motrin, and 
inserts, but not significantly.  The pain increased at night 
and after a long day at work.  The veteran opted for surgical 
intervention.  The veteran's employment kept him on his feet.  
The veteran had pain upon palpation to the medial eminence 
and sub-sesamoidal.  There was pain at the first 
metatarsophalangeal joint on the left.   There was crepitus 
on range of motion.  Ankle joint range of motion was within 
normal limits.  There was decreased arch on weight bearing 
bilaterally.  X-ray evaluation revealed medial deviation of 
the first metatarsal head on the left and lateral deviation 
of the hallux.  There was joint space narrowing at the first 
metatarsophalangeal joint with dislocation.

A February 25, 1999, VA medical report shows that the veteran 
underwent a McBride-Austin bunionectomy of the left foot.  
One of the operative reports shows operative findings of 
gouty deposits at the left first metatarsal head and 
osteophytes.

A March 15, 1999, VA medical report shows that the veteran 
was 18 days status post left bunionectomy.  He related mild 
pain.  All sutures were removed and the wound was cleaned.  
Range of motion exercises were performed.

A March 29, 1999, VA medical report shows that the veteran 
related decreased pain but residual swelling in the toe 
joint.  He was performing active range of motion exercises.  
The incision was well-healed.  There was mild edema at the 
forefoot, without sign of dehiscence.  The left hallux was in 
rectus alignment.  There was adequate range of motion of the 
first metatarsophalangeal joint.  The veteran was able to 
return to full duties.

A May 1999 VA medical report shows that the veteran was 
diagnosed with bunions in 1974.  He stated that the condition 
had bothered him since that time.  He had pain at rest, 
standing, and walking.  He also complained of stiffness, 
swelling, and fatigue in both feet.  The symptoms occurred 
daily and were distressing in nature.  The symptoms were 
aggravated by walking, standing for long periods of time, and 
running.  The veteran took salsalate and Motrin for pain.  
Rest also helped his foot pain.  He had difficulty performing 
daily activities because of this condition.  He had surgery 
and fusion in March 1997.  However, the veteran stated that 
the surgery had resulted in arthritis and increased pain.  
The veteran complained of muscle weakness and tingling and 
numbness in both feet.  Physical examination found that the 
veteran had limitation of walking and standing because of 
pain in the feet and left knee.  He was noted to have flat 
feet with good weight bearing alignment of the Achilles 
tendon.  Both big toes were noted to be shortened about three 
centimeters due to previous fusions of the 
metatarsophalangeal joints.  There was a scar on the first 
metatarsophalangeal joint measuring four centimeters, 
indicating bilateral surgery for bunions.  The range of 
motion at the metatarsophalangeal joint was 0 degrees, due to 
fusion.  The veteran had hallux valgus with angulation of 3 
degrees on the left side and 4 degrees on the right side at 
the metatarsophalangeal joints.  X-rays of the feet showed 
post surgical changes in the first metatarsal on the left 
side.  The veteran also had osteoarthritis in the 
metatarsophalangeal joints on both big toes.  X-rays also 
showed previous surgery of bunionectomy and fusion of the 
first metatarsophalangeal joint.

A.  Right first metatarsal bunion.

The veteran contends that his right first metatarsal bunion 
is more severe than evaluated and that an increased initial 
rating is warranted.  The Board finds that the evidence does 
not show that a compensable rating was warranted for the 
veteran's right first metatarsal bunion prior to November 22, 
1996.  Furthermore, the Board finds that the evidence does 
not warrant a rating greater than 10 percent as of July 1, 
1997, with the exception of the period from April 22, 1997, 
to July 1, 1997, for which the veteran has established a 
temporary total rating based upon the need for convalescence.

The veteran established service connection for right first 
metatarsal bunion by means of a December 1994 rating 
decision, which assigned a noncompensable disability rating.  
That rating is the subject of this appeal.  An October 1999 
rating decision established entitlement to a 10 percent 
rating for the veteran's right first metatarsal bunion as of 
November 22, 1996.  That decision also established 
entitlement to a temporary total rating based on the need for 
convalescence from April 22, 1997, to July 1, 1997.  
Therefore, the Board will consider the issue of entitlement 
to an increased (compensable) initial rating for the 
veteran's right first metatarsal bunion from June 1, 1994, to 
November 22, 1996.  The Board will also consider the issue of 
entitlement to an increased initial rating, greater than 10 
percent, for the veteran's right first metatarsal bunion as 
of November 22, 1996, with the exception of the period from 
February 25, 1999, to April 1, 1999, for which the veteran 
has already been assigned a 100 percent rating.

Prior to November 22, 1996, the Board finds that the 
veteran's right first metatarsal bunion could not be 
considered to be severe and equivalent to amputation of the 
great toe.  Furthermore, prior to November 22, 1996, the 
veteran's hallux valgus had not been operated with resection 
of the metatarsal head.  Furthermore, the evidence does not 
show that the veteran's hallux valgus was productive of a 
moderate disability of the foot.  The hallux valgus prevented 
some recreational activities, but allowed the veteran use of 
the foot which was not moderately impaired by the pain, 
swelling, and fatigue.  Therefore, the Board finds that prior 
to November 22, 1996, a compensable rating for the veteran's 
right first metatarsal bunion was not warranted.

The Board finds that a rating greater than 10 percent is not 
warranted subsequent to November 22, 1996, with the exception 
of the period from April 22, 1997, to July 1, 1997, for which 
the veteran has established entitlement to a temporary total 
rating based upon the need for convalescence.  Subsequent to 
November 22, 1996, the veteran's right first metatarsal 
bunion resulted in degenerative joint disease of the great 
toe.  The great toe is one joint of a group of minor joints.  
38 C.F.R. § 4.45(f) (2000).  That degenerative joint disease 
resulted in limitation of motion.  However, limitation of 
motion of the great toe is not a compensable disability.  
Therefore, X-ray evidence of arthritis combined with a 
noncompensable level of limitation of motion warranted a 10 
percent rating as of November 22, 1996, the date X-ray 
evidence of arthritis in the right great toe was first shown.  
However, in order to warrant a rating greater than 10 
percent, the evidence would need to show a moderately severe 
disability of the foot.  The Board finds that the evidence 
does not show more than a moderate disability of the foot 
subsequent to November 22, 1996.  The veteran's disability 
resulted in a subluxation of the right great toe and pain.  
The veteran underwent surgical correction in April 1997 and 
his condition improved subsequent to his convalescence from 
his surgery in April 1997.  He had substantial use of the 
foot with some limitation or impairment due to pain, aching, 
swelling, and fatigue.  However, the Board finds that the 
evidence does not show impairment which rises to the level of 
a moderately severe disability of the foot. The veteran 
complained of muscle weakness, tingling, and numbness, with 
the need to rest when working on his feet due to his right 
first metatarsal bunion.  However, the Board finds that 
evidence shows no more than a moderate disability of the 
right foot.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating prior to November 22, 1996, or a rating 
greater than 10 percent as of November 22, 1996, for the 
veteran's right first metatarsal bunion (with the exception 
of the period from April 22, 1997, to July 1, 1997, for which 
the veteran has established entitlement to a temporary total 
rating based upon the need for convalescence).

Accordingly, the Board finds that the criteria for 
entitlement to a compensable rating for a right first 
metatarsal bunion were not met prior to November 22, 1996.  
The Board further finds that the criteria for entitlement to 
a rating greater than 10 percent for a right first metatarsal 
bunion as of November 22, 1996, with the exception of the 
period from April 22, 1997, to July 1, 1997, for which the 
veteran has established entitlement to a temporary total 
rating, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2000).

B.  Left first metatarsal bunion.

The veteran contends that his left first metatarsal bunion is 
more severe than evaluated and that an increased initial 
rating is warranted.  The Board finds that the veteran's left 
first metatarsal bunion did not warrant a compensable rating 
prior to December 21, 1998.  However, the Board finds that a 
compensable rating of 10 percent is warranted for the 
veteran's left first metatarsal bunion as of December 21, 
1998, with the exception of the period from February 25, 
1999, to April 1, 1999, for which the veteran has already 
established entitlement to a temporary total rating based 
upon the need for convalescence.

The veteran established service connection for a left first 
metatarsal bunion by means of a December 1994 rating 
decision, which assigned a noncompensable disability rating.  
That rating is the subject of this appeal.  An October 1999 
rating decision established entitlement to a temporary total 
rating based on the need for convalescence from February 25, 
1999, to April 1, 1999.  Therefore, the Board will consider 
the issue of entitlement to an increased (compensable) 
initial rating for the veteran's left first metatarsal 
bunion, with the exception of the period from February 25, 
1999, to April 1, 1999, for which the veteran has already 
been assigned a 100 percent rating.

The Board finds that a compensable rating was not warranted 
for the veteran's left first metatarsal bunion prior to 
December 21, 1998.  Prior to December 21, 1998, the evidence 
did not show X-ray evidence of arthritis in the left great 
toe.  The evidence did not show that the veteran's hallux 
valgus had been operated with resection of the metatarsal 
head.  The evidence also did not show that the veteran's 
hallux valgus was severe or equivalent to amputation of the 
great toe.  Furthermore, the Board finds that the condition 
did not result in moderate disability of the left foot.  The 
veteran complained of aching, some swelling, and fatigue.  
However, the evidence does not show that these symptoms 
resulted in moderate disability of the left foot.

On December 21, 1998, a VA medical report shows X-ray 
evidence of arthritis.  That, combined with the veteran's 
noncompensable level of limitation of motion of the left 
great toe, warrants a 10 percent rating.  However, the Board 
finds that the evidence subsequent to December 21, 1998, does 
not demonstrate a moderately severe disability of the left 
foot which would be required for a rating greater than 10 
percent.  Shortly after the finding of arthritis, the veteran 
underwent surgery and convalescence for his left first 
metatarsal bunion and hallux valgus.  The evidence does not 
show any moderately severe disability of the left foot 
following convalescence from that surgery.  The veteran 
complained of muscle weakness, tingling, and numbness, with 
the need to rest when working on his feet due to his left 
first metatarsal bunion.  However, the Board finds that 
evidence shows no more than a moderate disability of the left 
foot.  Therefore, the Board finds that a 10 percent rating is 
warranted for the veteran's left first metatarsal bunion as 
of December 21, 1998, with the exception of the period from 
February 25, 1999, to April 1, 1999, for which the veteran 
has already established entitlement to a temporary total 
rating based upon the need for convalescence.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating prior to December 21, 1998, or for a 
greater than 10 percent as of December 21, 1998, with the 
exception of the period from February 25, 1999, to April 1, 
1999, for the veteran's left first metatarsal bunion.

Accordingly, the Board finds that the criteria for 
entitlement to a compensable rating for a right first 
metatarsal bunion were not met prior to December 21, 1998.  
The Board further finds that the criteria for entitlement to 
a rating greater than 10 percent for a right first metatarsal 
bunion as of December 21, 1998, with the exception of the 
period from February 25, 1999, to April 1, 1999, for which 
the veteran has established entitlement to a temporary total 
rating, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2000).









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased initial rating of 20 percent, but 
not greater, for residuals of a left knee injury with lateral 
instability, pursuant to Diagnostic Code 5257, is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.

Entitlement to an increased rating, greater than 10 percent, 
for residuals of a left knee injury with traumatic arthritis, 
pursuant to Diagnostic Code 5010, is denied.

Entitlement to a compensable rating for a right first 
metatarsal bunion, prior to November 22, 1996, is denied.

Entitlement to a rating greater than 10 percent for a right 
first metatarsal bunion as of November 22, 1996 (with the 
exception of the period from April 22, 1997, to July 1, 
1997), is denied.

Entitlement to a compensable rating for a left first 
metatarsal bunion, prior to December 21, 1998, is denied.

Entitlement to a rating of 10 percent, but not greater, for a 
left first metatarsal bunion as of December 21, 1998 (with 
the exception of the period from February 25, 1999, to April 
1, 1999), is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

